In this proceeding petitioner, Arthur Birkes, by his attorneys, has presented to this court a verified petition wherein he alleges that he is unlawfully restrained of his liberty in the county jail of Noble county by W.A. Ricker, sheriff; that the cause of the said restraint is that he was committed to said county jail by C.L. Woodbury, justice of the peace in and for the city of Perry, as an examining magistrate upon a preliminary examination held upon a complaint, charging petitioner with the murder of Dr. Harry McQuown, in said county on March 23, 1927; that on the 25th day of May, 1927, upon a hearing had before the district *Page 78 
court of Noble county, Hon. W.E. Rice, district judge, said judge refused to allow petitioner bail; and that your petitioner is now held by virtue of the commitment issued by the justice of the peace aforesaid.
And he further alleges that he is not guilty of the crime of murder as charged in the information; that upon the evidence introduced at said preliminary examination, together with the testimony of the petitioner as a witness in his own behalf, and the testimony of five other named witnesses, which are presented herewith, it is shown that the proof of his guilt of the crime of murder is not evident, nor the presumption thereof great.
A transcript of the testimony taken upon the preliminary examination is annexed to and made a part of the petition.
Following the hearing on the 6th day of June, 1927, and upon a consideration of the testimony, it was adjudged that petitioner is entitled to be admitted to bail, and it was further ordered that said petitioner be admitted to bail in the sum of $20,000, bond to be conditioned as required by law, said bond to be approved by the court clerk of Noble county.
EDWARDS and DAVENPORT, JJ., concur.